Citation Nr: 1734091	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-27 891	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for numbness and tingling in the fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Representative



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the current appellate claims.

The Board notes that the Veteran also perfected an appeal on the issues of service connection for erectile dysfunction, and whether new and material evidence had been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  However, service connection was subsequently established for both disabilities by a February 2017 Decision Review Officer (DRO) decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial ratings assigned or effective dates thereof.  In fact, he has indicated he is satisfied with the decision on these issues.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's accredited representative submitted correspondence in May 2017 indicating he wished to withdraw his appeal.  The Veteran confirmed that was his intention as noted in a Report of General Information dated later that same month; as did his accredited representative at a June 2017 hearing.  Simply stated, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


